Exhibit 10.1

FOR SETTLEMENT PURPOSES ONLY

FED. R. EVID. 408 AND SIMILAR STATE LAW RULES

MEMORANDUM OF UNDERSTANDING (“MOU”)

In re Semtech Corporation Derivative Litigation,

Master File No. CV-06-03510-CAS(FMOx) (C.D. Cal.)

INITIATION OF THE CONSOLIDATED FEDERAL ACTIONS

WHEREAS, on June 7, 2006, plaintiff Employer-Teamsters Local Nos. 175 & 505
Pension Trust Fund (“Lead Federal Plaintiff”) filed this shareholder derivative
action on behalf of nominal defendant Semtech Corporation (“Semtech” or the
“Company”) against certain of the Company’s current and former directors and
officers for alleged breaches of fiduciary duties in connection with the
Company’s stock option granting practices and associated accounting (the “Master
Action”);

WHEREAS, following the parties’ stipulation, on July 27, 2006, the Court entered
Pretrial Order No. 1 Consolidating Cases for All Purposes, Appointing Lead
Plaintiff and Lead Counsel, and Setting Schedule;

WHEREAS, on October 16, 2006, plaintiffs Manmohan S. Lamba and James Jobe filed
shareholder derivative actions (CV06-990-CAS(FMOx) and CV06-991-CAS(FMOx),
respectively) (together with the Master Action, the “Consolidated Federal
Actions”) arising out of substantially the same facts as alleged by Lead Federal
Plaintiff. By stipulation and order filed by the Court on March 16, 2007, the
Lamba and Jobe actions were consolidated into the Master Action subject to the
Court’s July 27, 2006 Order, and defendants were not required to respond to any
allegations other than those made by Lead Federal Plaintiff;

WHEREAS, on December 1, 2006, Lead Federal Plaintiff filed and served a
Consolidated Amended Verified Shareholder Derivative Complaint (“Amended
Complaint”), which named additional defendants;



--------------------------------------------------------------------------------

INITIATION OF THE CONSOLIDATED STATE ACTIONS

The State Actions

WHEREAS on May 26, 2006, Plaintiff Sydelle Guardino filed a Shareholder
Derivative Complaint (Case No. Civ 241299) in the Superior Court of the State of
California, County of Ventura (the “Superior Court”) purporting to allege claims
for breaches of fiduciary duty and unjust enrichment against certain current and
former directors and officers of Semtech (the “Guardino Action”);

WHEREAS on June 5, 2006, Plaintiff Kenneth Graham filed a Shareholder Derivative
Complaint (Case No. Civ. 241426) in the Superior Court purporting to allege
claims for breach of fiduciary duty and unjust enrichment against certain
current and former directors and officers of Semtech (the “Graham Action”,
collectively with the Guardino Action, the “Consolidated State Actions” and
collectively with the Consolidated Federal Actions, the “Derivative Actions”);

WHEREAS on July 28, 2006, the Superior Court adopted the Stipulation and Order
Consolidating Actions and Appointing Lead and Liaison Counsel for Plaintiff and
thereby consolidated the Guardino Action and the Graham Action and any other
shareholder derivative action on behalf of Semtech filed in or transferred to
the Superior Court that involves questions of law or fact similar to those
contained in the Guardino and Graham Actions and appointed Plaintiff Sydelle
Guardino lead plaintiff (“Lead State Plaintiff”, collectively with all other
plaintiffs in the Derivative Actions, “Plaintiffs” and collectively with all
parties to the Derivative Actions, the “parties”);

WHEREAS on October 25, 2006, Lead State Plaintiff filed a Consolidated
Shareholder Derivative Complaint (Case No. CIV 241299) purporting to allege
claims for accounting, breach of

 

- 2



--------------------------------------------------------------------------------

fiduciary duties and/or aiding and abetting, unjust enrichment, rescission, and
violation of the California Corporations Code against certain current and former
directors and officers of Semtech;

WHEREAS, on November 14, 2006, Semtech and the individual defendants in the
Consolidated State Actions filed a Motion to Stay;

WHEREAS on December 8, 2006, the Superior Court granted the Motion to Stay filed
by Semtech and the individual defendants in the Consolidated State Actions in
favor of the pending Consolidated Federal Actions;

WHEREAS, on September 6, 2007, the State Court reaffirmed the stay of the
Consolidated State Actions and set a case management conference for April 7,
2008 to review the status of the case;

WHEREAS, the Court reaffirmed the stay at the April 7, 2008 case management
conference and set a status hearing for November 10, 2008;

SEMTECH INVESTIGATION, SUBSEQUENT PROCEDURAL HISTORY IN THE

MASTER ACTION AND MEDIATION

WHEREAS, on July 12, 2006, the Semtech Board of Directors formed a Special
Committee to investigate the Company’s stock option practices and associated
accounting;

WHEREAS, in October 2006, Semtech’s Board of Directors established a Special
Litigation Committee (“SLC”) and chose two then recently-appointed members to
serve on it, and the SLC met numerous times from November 2006 through March
2007, in connection with, inter alia, its charge to assess the Company’s rights
and remedies against certain individuals and evaluate whether prosecution of the
Derivative Actions was in the Company’s best interests;

WHEREAS, on March 23, 2007, the SLC completed its investigation and approved its
final report;

 

- 3



--------------------------------------------------------------------------------

WHEREAS, on or about April 2, 2007, defendants filed responses to the Amended
Complaint as follows: (i) Motion in Support of Individual Defendants’ Motion to
Dismiss Plaintiff’s Amended Verified Shareholder Derivative Complaint (and
Joinder of Defendant John D. Poe); (ii) Motion of Jack O. Vance to Dismiss
Plaintiffs’ Amended Verified Shareholder Derivative Complaint; (iii) Nominal
Defendant Semtech Corporation’s Motion to Dismiss Plaintiff’s Amended Verified
Shareholder Derivative Complaint; and (iv) Nominal Defendant Semtech
Corporation’s Motion to Stay Pending Completion of the Special Litigation
Process and Related Board Action (collectively, defendants’ “Motions”);

WHEREAS, on May 17, 2007, Lead Federal Plaintiff filed a consolidated opposition
to defendants’ Motions;

WHEREAS, on June 7, 2007, the Court determined that the SLC’s anticipated motion
to terminate should be heard prior to the pending motions to dismiss and on that
basis denied Semtech’s and the Individual Defendants Motions to Dismiss, without
prejudice to their being renewed after the Court rules on the SLC’s motion to
terminate;

WHEREAS, on or about July 17, 2007, Semtech filed and served by mail its Motion
to Dismiss the Derivative Complaints Pursuant to Rule 23.1 or in the Alternative
Motion for Summary Judgment (“Motion to Terminate”);

WHEREAS, on August 30, 2007, the parties attended a full-day mediation with
retired Judge Daniel Weinstein in San Francisco;

WHEREAS, prior to the filing deadline for Lead Plaintiff’s opposition to the
Motion to Terminate, the parties agreed to table discovery and the remainder of
the Motion to Terminate briefing schedule in the interest of judicial and
litigant economy and the parties participated in a second mediation session with
Judge Weinstein in New York on December 19, 2007;

 

- 4



--------------------------------------------------------------------------------

WHEREAS, the parties continued to mediate following the second mediation session
in New York, and discussions progressed such that as of February 4, 2008, the
parties believed it was probable they would reach a settlement resolving the
action in its entirety within 45 days; and

WHEREAS, pursuant to the parties’ agreement and by order of the Court, the
Motion to Terminate was taken off calendar and the parties have been required to
submit a joint status reports concerning the progress of their efforts to
resolve this action to the Court on a periodic basis;

WHEREAS, Semtech and Individual Defendants John D. Poe (“Poe”) and David G.
Franz, Jr. (“Franz”) have entered into a separate release agreement (“Separate
Poe and Franz Release Agreement”) which is attached hereto as Exhibit A.

NOW, THEREFORE, as a result of the foregoing and the negotiations among counsel
for the parties, Plaintiffs and Semtech have agreed to settle the Derivative
Actions on the terms and conditions set forth below:

1. During the pendency of and in connection with the Derivative Actions, Semtech
implemented certain corporate governance reforms, internal control measures, and
equity award procedures and practices, as detailed in the attached Exhibit B
(the “Corporate Governance Reforms”). Semtech acknowledges and agrees that the
Derivative Actions were a significant contributing factor in the implementation
of the Corporate Governance Reforms.

2. After discussing various remedial measures and agreeing on the adequacy of
the Corporate Governance Reforms, as part of the settlement the parties agreed
upon the attorneys’ fees that Semtech will pay to Lead Counsel for Lead
Plaintiff. Semtech has agreed to pay the sum of $3.25 million to Lead Counsel
for Lead Plaintiff for their fees and reimbursement of expenses and costs (the
“Fee and Expense Award”), subject to approval of the Court. The Fee and Expense
Award shall be paid by Semtech to Coughlin Stoia Geller Rudman & Robbins LLP,
who shall be

 

- 5



--------------------------------------------------------------------------------

responsible for the allocation of such fees and expenses to plaintiffs’ counsel
in Derivative Actions based upon each such counsel’s contribution to the
initiation, prosecution and/or resolution of the Derivative Actions. The Fee and
Expense Award shall be paid by Semtech within five (5) business days of the
Court’s Order granting final approval of the settlement and the Fee and Expense
Award and shall be held as custodia legis subject to further Order of the Court,
and subject to plaintiffs’ counsel’s joint and several obligation to make
appropriate refunds or repayments of the principal amount and any accrued
interest to the party or parties who made the payment if and when as a result of
any further Order of the Court, appeal, further proceedings on remand, or
successful collateral attack, the settlement is not approved. The Fee and
Expense Award shall constitute final and complete payment for Plaintiffs’
attorneys’ fees and expenses that have been incurred or will be incurred in
connection with the litigation and resolution of the Derivative Actions. Semtech
and the Individual Defendants shall have no responsibility for the allocation of
the Fee and Expense Award among Plaintiffs’ counsel in the Derivative Actions.
The parties agree that the actual Fee and Expense Award to be determined by the
Court shall not affect and will not be grounds for terminating the proposed
settlement.

3. The parties acknowledge that this MOU may not set forth all of the
substantive terms necessary and appropriate for a complete and final settlement.
The parties to this MOU shall cooperate expeditiously and in good faith to,
prepare and execute within forty-five (45) days, an appropriate Stipulation of
Settlement (“Stipulation”) and such other documents as may be required in order
to obtain Court approval of the settlement of the Derivative Actions, and shall
apply to the Court for preliminary approval of the settlement and for the
scheduling of a hearing for consideration of final approval of the settlement.

 

- 6



--------------------------------------------------------------------------------

4. Releases:

(a) The Stipulation will provide for entry of a Judgment of Dismissal with
Prejudice and for the following releases in the following form:

(i) The term “Released Claims” shall mean and include any and all claims for
relief, demands, obligations, suits, actions, rights, causes of action, or
liabilities whatsoever, whether known claims, or Unknown Claims, or claims
suspected to exist, whether based on federal, state or local statutory or common
law or any other law, rule or regulation, that have been, could have been or
could be asserted in the Derivative Actions by Plaintiffs or any Semtech
stockholders derivatively on behalf of Semtech, or by Semtech directly, against
the Individual Defendants or the Released Persons arising out of or relating to
the facts, transactions, events, occurrences, acts, disclosures, statements,
omissions or failures to act which were, could have been or could be alleged,
described, set forth, or referred to in the Derivative Actions through the date
of the settlement, including but not limited to: claims for repayment of defense
costs (including, but not limited to, attorneys’ fees) already advanced on
behalf of Semtech to the Individual Defendants for the defense of the Derivative
Actions; claims related to stock option grants or exercises of stock option
grants; Semtech’s historic policies, practices and procedures related to the
granting or exercise of stock options, Semtech’s accounting for stock option
grants or exercises, the dating of Semtech’s stock option grants (including but
not limited to allegations of so-called back-dating, forward-dating,
spring-loading, bullet dodging, or any other options dating practice, procedure
or policy); and claims for breach of fiduciary duty, aiding and abetting a
breach of fiduciary duty, abuse of control, breach of Semtech’s policies or
procedures, waste of corporate assets, mismanagement, gross mismanagement, abuse
of control, unjust enrichment, rescission, accounting constructive trust,

 

- 7



--------------------------------------------------------------------------------

insider trading, misappropriation of information, violations of federal or state
law, money damages, or other relief related to the historic stock option
granting practices.

(ii) Upon the Effective Date of the Stipulation, Plaintiffs, on behalf of
themselves, their heirs, executors, administrators, successors and assigns, and
Semtech’s current stockholders or any persons they represent, shall be deemed to
have fully, finally and forever released, relinquished, and discharged, and
shall forever be enjoined from prosecution of each of the Released Persons for
the Released Claims.

(iii) Subject to the terms of the Separate Poe and Franz Release Agreement
(Exhibit A), upon the Effective Date of the Stipulation, the Company, on behalf
of itself and its shareholders and its successors and assigns, shall be deemed
to have each fully, finally and forever released, relinquished and discharged,
and shall forever be enjoined from prosecution of, each of the other Released
Persons for the Released Claims; provided, however, that nothing set forth
herein shall constitute a release by Semtech of any current or former director
or officer from the responsibility or requirement, if any, to repay any advance
of defense costs (including, but not limited to, attorneys’ fees) or other
payments made by Semtech to defend against any Proceeding, other than the
Derivative Actions. Semtech expressly reserves the right to seek such repayment
in Proceedings other than the Derivative Actions if such repayment is required
or permitted under Semtech’s articles of incorporation, by-laws, Delaware law,
or any indemnification agreement, insurance policy, or similar agreement between
Semtech, its insurers, and/or any such Individual Defendant or other current or
former officer or director. Nothing set forth herein shall constitute a release
by Semtech of rights to contribution or equitable indemnity in connection with
the federal securities class actions currently pending in the Court styled as In
re Semtech Corporation Securities Litigation, Case no. 2:07-cv-07114-CAS-(FMOx)
and any related, subsequently filed Proceeding.

 

- 8



--------------------------------------------------------------------------------

At the same time, nothing set forth herein constitutes a waiver by the
Individual Defendants of any right to advancement or indemnity required or
permitted under Semtech’s articles of incorporation, by-laws, Delaware law, or
any indemnification agreement, insurance policy, or similar agreement between
Semtech, its insurers, and/or any such Individual Defendant or other current or
former officer or director.

(iv) “Unknown Claims” means any and all settled claims which any Plaintiff,
current Semtech stockholder or Semtech does not know or suspect to exist in his,
her or its favor at the time of the release of the Released Parties, which if
known by him, her or it might have affected his her or its decision not to
object to the Stipulation. With respect to the releases provided herein, the
parties stipulate and agree that upon final approval, the Plaintiffs, each of
the current Semtech stockholders and Semtech shall be deemed to have, and upon
the Effective Date of the settlement, shall have, expressly waived any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, or any other state, sovereign or jurisdiction, or
principle of common law which is similar, comparable, or equivalent to Cal. Civ.
Code § 1542 which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

(v) The term “Released Persons” shall mean Semtech, the Individual Defendants,
and their predecessors, successors, parents, subsidiaries, divisions, joint
ventures, assigns, heirs, related or affiliated entities, each of their past or
present officers, directors, employees, partners, attorneys, personal or legal
representatives or spouses, any entity in which an

 

- 9



--------------------------------------------------------------------------------

Individual Defendant or Semtech has a controlling interest, any members of an
Individual Defendant’s immediate family, any trust of which any Individual
Defendant is the settlor or which is for the benefit of an Individual
Defendant’s family, and all present and former officers, directors, and
employees of Semtech’s current and former subsidiaries.

(vi) The term “Individual Defendants” shall mean all defendants named in any of
the Derivative Actions whether or not claims are currently pending against them
as a result of consolidation, namely, John D. Poe, John M. Baumann, Mark A.
Drucker, Stewart Kelly, Glen M. Antle, Raymond Bregar, James P. Burra, Jason L.
Carlson, David G. Franz, Jr., Rockell N. Hankin, Lawrence A. King, R. Nejo
Necar, James T. Lindstrom, Mohan R. Maheswaran, Paul Peterson, John L.
Piotrowski, Wylie J. Plummer, Jeffrey T. Pohlman, James T. Schraith, J. Michael
Wilson, Allen Orbuch, Jack O. Vance, David I. Anderson, Kimberly J. Cuff,
Suzanna Fabos, John T. Shaw, and Jean-Claude Zambelli.

(vii) The term “Proceeding” shall include within its meaning any threatened or
actual action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing and any other proceeding (including any
appeals from any of the foregoing) whether civil, criminal, administrative or
investigative, except one initiated by an Individual Defendant to enforce
indemnity rights.

(b) The Stipulation shall further provide for the release by Semtech on its
behalf and on behalf of the Individual Defendants, of plaintiffs, Semtech
shareholders, and their counsel from all claims arising out of, relating to, or
in connection with the institution, prosecution, settlement or resolution of the
Derivative Actions or the Released Claims.

(c) These releases shall not in any way impair or restrict the rights, if any,
of the parties to enforce the terms of the settlement pursuant to this MOU or
the Stipulation.

 

- 10



--------------------------------------------------------------------------------

5. The Stipulation shall contain the customary covenants to be agreed upon by
the parties, including, among other things: (a) that all Individual Defendants
have denied, and continue to deny, that they have committed or attempted to
commit any violations of law or engaged in any wrongful acts alleged in the
complaints filed in the Derivative Actions, or otherwise; (b) that the
Individual Defendants are entering into the Stipulation because the proposed
settlement would eliminate the burden, expense and risk associated with further
litigation; (c) that the SLC believes the settlement is in the best interest of
the Company; (d) that Plaintiffs’ counsel, having made a thorough investigation
of the facts, believe that the proposed settlement is fair, reasonable and
adequate and in the best interests of Semtech and its stockholders; (e) that
neither the Stipulation nor any of its terms shall constitute an admission or
finding of fact, wrongful conduct, acts or omissions and/or any violation of law
on the part of any Defendant or to be admissible in any proceeding (other than
one to enforce the terms of the Stipulation); (f) that judgment be entered in
the Federal Court, dismissing the Federal Derivative Actions with prejudice and
barring any claims that have been or might have been brought in any court or
forum by Semtech or any Semtech’s stockholder on Semtech’s behalf relating to or
arising out of allegations in the complaints filed in the Derivative Actions;
and (g) that, following the entry or judgment in (f), the plaintiffs in the
State Derivative Actions agree to dismiss, with prejudice, all claims in those
actions.

6. If the Court grants preliminary approval of the settlement, Semtech shall
provide any required notice of the proposed settlement. If notice of the
Settlement to shareholders is required, Semtech shall be responsible for and
shall pay all costs and expenses incident to such notice. Semtech will provide
written notice, by mail, to shareholders of record at the time of preliminary
approval.

 

- 11



--------------------------------------------------------------------------------

7. The parties to the Derivative Actions will present the Stipulation and
related settlement documents to the Court for approval promptly upon execution
of the Stipulation and will use their best efforts to obtain Court approval of
the settlement and the dismissal of the Derivative Actions with prejudice as to
all Released Claims and without costs to any party (other than counsel fees and
expenses and the cost of notice as provided in ¶¶2 and 6 above).

8. Within five (5) business days after entry by the Court of an order and final
judgment approving the settlement, the parties to the Consolidated State Actions
shall jointly apply to the Superior Court for a dismissal with prejudice of the
Consolidated State Actions, and shall use their reasonable best efforts to take,
or cause to be taken, all actions, and to do, or cause to be done, all things,
reasonably necessary, proper or advisable under applicable laws, regulations and
agreements, to secure such dismissal with prejudice.

9. In the event that the Court shall ultimately approve the settlement, the
Parties shall submit to the Court an order and final judgment directing
consummation of the settlement, approving the terms and conditions of the
settlement as described above, reserving jurisdiction over the effectuation of
the settlement, providing for the payment of attorneys’ fees and expenses, as
approved by the Court and as described above in ¶2, and barring and enjoining
Plaintiffs and all other shareholders of the Company from litigating in this or
any other action or proceeding any claims that are the subject of the settlement
herein, and further providing for the releases stated above. A proposed order
and final judgment shall be an exhibit to the Stipulation.

10. The settlement shall not become effective until the first date all of the
following conditions have been satisfied (the “Effective Date”), unless one or
more of the conditions is expressly waived in writing by counsel for each of the
parties:

 

- 12



--------------------------------------------------------------------------------

(a) The negotiation and execution of the Stipulation in a form agreeable to the
parties and such other documents as may be required;

(b) Approval by the Semtech’s SLC of the Stipulation;

(c) The entry of judgment by the Federal Court in the Consolidated Federal
Actions dismissing with prejudice the Consolidated Federal Actions without
awarding costs to any party except as provided in ¶¶2 and 6 (“Judgment of
Dismissal with Prejudice”);

(d) The entry of judgment by the Court in the Consolidated State Actions
approving the settlement and dismissing with prejudice the Consolidated State
Actions without awarding costs to any party; and

(e) The judgments referred to in subparagraphs (c) and (d) above shall have
become final and no longer subject to review, either by the expiration of the
time for appeals therefrom with no appeals having been taken on or, if an appeal
is taken and not dismissed, by the determination of the appeal by the highest
court to which such appeal may be taken in such a manner as to permit the
consummation of the settlement in accordance with the terms and conditions of
the Stipulation. Any appeal only with respect to the award of attorneys’ fees
and expenses shall not affect the Effective Date or finality of the settlement.

11. Defendants have denied, and continue to deny, any wrongdoing or any
violation of federal or state law, and are entering into the MOU solely because
the proposed settlement would eliminate the burden and expense of further
litigation. The provisions contained in this MOU shall not be deemed or be
offered or received in evidence as a presumption, a concession, or an admission
by the defendants of any fault, liability, or wrongdoing, and, except as
required to enforce this MOU or the settlement, they shall not be offered or
received in evidence or otherwise used by the parties in

 

- 13



--------------------------------------------------------------------------------

the Derivative Actions or in any other civil, criminal, administrative or
regulatory lawsuit, arbitration or other proceeding. The Stipulation shall
contain disclaimers of liability by defendants.

12. The parties agree to request that the Court stay all proceedings in the
Consolidated Federal Actions except as to the filing of the Stipulation and the
Court’s preliminary and final approval of the settlement as set forth in the
Stipulation.

13. While retaining their right to deny liability, the case is being settled
voluntarily by the Lead Federal Plaintiff, the Lead State Plaintiff, and
defendants after consultation with competent legal counsel. The releases between
the parties will include releases of all counsel in the action.

14. The settlement described herein is subject to the approval of the Court.
Except as provided in ¶¶2 and 6 above, should the settlement not receive final
Court approval for any reason (including, but not limited to, by reason of
reversal or modification on appeal or otherwise), this MOU shall be null and
void and of no force and effect, and nothing herein shall be deemed to prejudice
the position of any of the parties or any Released Persons with respect to the
Derivative Actions or otherwise, and neither the existence of this MOU nor the
facts of its existence nor any of the terms thereof or of the Stipulation, shall
be admissible in evidence or shall be referred to for any purpose in the
Derivative Actions or in any other litigation or the issuance of an Order.

15. The parties acknowledge that this MOU is entered into following substantial
arm’s-length negotiations between the parties in an effort to resolve all claims
that have been or could be asserted by Plaintiffs derivatively against
defendants. This MOU shall not be construed more strictly against one party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the parties, as each party acknowledges that all
parties have contributed substantially and materially to the preparation of this
MOU.

 

- 14



--------------------------------------------------------------------------------

16. This MOU may be modified or amended, or any of its conditions may be waived,
only by a writing signed by counsel for the parties to this MOU. This MOU,
however, shall be of no further force or effect upon execution of the
Stipulation, which shall supersede the terms of this MOU.

17. Except as otherwise provided herein, this MOU shall be binding upon and
shall inure to the benefit of the parties and their respective agents,
successors, executors, heirs and assigns.

18. This MOU will be executed by counsel for the parties, each of whom
represents and warrants that they have authority from their client(s) to enter
into this MOU and bind their clients hereto. This MOU may be executed in
counterparts by any of the signatories hereto, including by facsimile or e-mail,
and as so executed shall constitute one agreement.

19. The parties agree to take all reasonable and necessary steps to
expeditiously implement the terms of this MOU, including the filing of the
Stipulation, and to complete the settlement.

20. This MOU and the settlement it contemplates shall be governed by and
construed in accordance with the laws of California without regard to
California’s conflict of laws rules. Any action concerning or arising out of
this MOU, the Stipulation, or any aspect of the settlement, or to enforce any of
the terms thereof, shall be presented to, determined by, and venued in the
Federal Derivative Action Court, which shall retain jurisdiction over all such
disputes.

 

DATED:   June 30, 2008    

COUGHLIN STOIA GELLER
  RUDMAN & ROBBINS LLP

TRAVIS E. DOWNS III

JAMES I. JACONETTE

BENNY C. GOODMAN III

MARY LYNNE CALKINS

      /s/ James I . Jaconette       JAMES I. JACONETTE

 

- 15



--------------------------------------------------------------------------------

   

655 West Broadway, Suite 1900

San Diego, CA 92101

Telephone: 619/231-1058

619/231-7423 (fax)

     

COUGHLIN STOIA GELLER

  RUDMAN & ROBBINS LLP

SHAWN A. WILLIAMS

MONIQUE C. WINKLER

AELISH M. BAIG

100 Pine Street, Suite 2600

San Francisco, CA 94111

Telephone: 415/288-4545

415/288-4534 (fax)

      Lead Counsel for Plaintiffs      

CICCARELLO DEL GIUDICE & LAFON

MICHAEL J. DEL GIUDICE

TIMOTHY J. LAFON

1219 Virginia Street, East, Suite 100

Charleston, WV 25301

Telephone: 304/343-4440

304/343-4464 (fax)

      Additional Counsel for Plaintiffs      

ROBBINS UMEDA & FINK, LLP

BRIAN J. ROBBINS

FELIPE J. ARROYO

610 West Ash Street, Suite 1800

San Diego, CA 92101

Telephone: 619/525-3990

619/525-3991 (fax)

      Attorneys for Plaintiff Manmohan S. Lamba

 

- 16



--------------------------------------------------------------------------------

DATED:   July 14, 2008    

SCHIFFRIN, BARROWAY, TOPAZ

  & KESSLER LLP

ERIC L. ZAGAR

NICOLE T. BROWNING

MICHAEL HYNES

      /s/ Eric L. Zagar       ERIC L. ZAGAR      

280 King of Prussia Road

Radnor, PA 19087

Telephone: (610) 667-7706

Facsimile: (610) 667-7056

     

ROSMAN & GERMAIN LLP

DANIEL L. GERMAIN

16311 Ventura Blvd., Suite 1200

Encino, CA 91436-2152

Telephone: (818) 788-0877

Facsimile: (818) 788-0885

      Lead Counsel for Lead Plaintiff DATED:   June 30, 2008    

PAUL, HASTINGS, JANOFSKY

  & WALKER LLP

CHRISTOPHER H. McGRATH

COLLEEN E. HUSCHKE

      /s/ Christopher H. McGrath       CHRISTOPHER H. McGRATH      

3579 Valley Centre Drive

San Diego, CA 92130

Telephone: 858/720-2500

858/720-2555 (fax)

      Attorneys for Defendant Nominal Defendant Semtech Corporation

 

- 17



--------------------------------------------------------------------------------

SEPARATE POE AND FRANZ RELEASE AGREEMENT

EXHIBIT A TO MOU

WHEREAS, in March 2007, Semtech completed a rigorous and comprehensive ten-month
process of investigating approximately 3,700 Semtech stock option grants
occurring between January 30, 1995 and April 30, 2006, with respect to the
option-granting process, accounting issues and related conduct by present and
former officers and directors;

WHEREAS, this investigation was undertaken by management, and two separate
independent committees of the Board of Directors: the Special Committee (“SC”),
which investigated the stock option grant process and related accounting issues;
and the Special Litigation Committee (“SLC”), which investigated Semtech’s
claims against allegedly responsible persons, as well as the pending derivative
litigation subject to the settlement as contained in the Memorandum of
Understanding dated June 30, 2008 by and between Plaintiffs and Semtech (“MOU”);

WHEREAS, Semtech publicly reported in its Form10K/A filed on March 28, 2007,
certain findings of the SC’s investigation;

WHEREAS, beginning in June 2006 a number of shareholder derivative actions were
filed in federal court on behalf of nominal defendant Semtech against certain of
the Company’s current and former directors and officers, including Poe and
Franz, for alleged breaches of fiduciary duties in connection with the Company’s
stock option granting practices and associated accounting which were
subsequently consolidated pursuant to the Court’s Order dated July 26, 2006;

 

1



--------------------------------------------------------------------------------

WHEREAS, beginning in May 2006 a number of shareholder derivative actions were
filed in state court alleging claims for breaches of fiduciary duty and unjust
enrichment against certain current and former directors and officers of Semtech,
including Poe and Franz, which were subsequently consolidated pursuant to the
Court’s Order dated July 28, 2006;

WHEREAS, in the SLC’s evaluation of these derivative claims the SLC also
reviewed the significant challenges associated with any attempt to hold the
Individual Defendants, including Poe and Franz, legally culpable, their
available defenses, Semtech’s indemnification and advancement obligations, the
formidable distraction to Semtech’s business going forward, and the substantial
remedial measures already implemented that caused certain Individual Defendants
to lose stock options and substantial income;

WHEREAS based upon this evaluation, the SLC determined that pursuing the
lawsuits was not in the best interests of Semtech and that they should be
terminated;

WHEREAS, Semtech has entered into an MOU and anticipates the entry and approval
of the Stipulation of Settlement to settle the claims made in the Derivative
Actions which will release all claims against it and the Individual Defendants
in those actions;

NOW, THEREFORE, as a result of the foregoing and the negotiations among counsel
for the parties, Poe and Franz and Semtech have agreed to enter into this
Separate Settlement to release any claims they may have which arise out of or
relate in any way to the Released Claims, the departure of Poe or Franz from
Semtech, the actions of the SC and/or the SLC, or the expiration, termination,
cancellation or repricing of stock options previously granted to Poe and Franz,
on the terms and conditions set forth below (“Separate Settlement”):

1. Definitions:

(a) The definitions used herein are the same as those defined in the MOU,

 

2



--------------------------------------------------------------------------------

unless otherwise defined.

(b) “Unknown Claims” means any and all settled claims which Poe and Franz, each
of them, does not know or suspect to exist in his favor at the time of this
release, which if known by him, might have affected his decision to enter into
this settlement. With respect to the releases provided herein, Poe and Franz
each stipulate and agree that upon final approval, he shall be deemed to have,
and upon the Effective Date of the settlement, he shall have, expressly waived
any and all provisions, rights and benefits conferred by any law of any state or
territory of the United States, or any other state, sovereign or jurisdiction,
or principle of common law which is similar, comparable, or equivalent to Cal.
Civ. Code § 1542 which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

2. Releases:

(a) Upon the Effective Date, Poe and Franz each shall be deemed to have each
fully, finally and forever released, relinquished and discharged, and shall
forever be enjoined from prosecution of, Semtech or any of its predecessors,
successors, parents, subsidiaries, divisions, joint ventures, assigns, heirs,
related or affiliated entities, each of its past or present officers, directors,
employees, partners, attorneys, personal or legal representatives, any entity in
which Semtech has a controlling interest, and all present and former officers,
directors, and employees of Semtech’s current and former subsidiaries for any
and all claims of relief, demands, obligations, suits, actions, rights, causes
of action, or liabilities whatsoever, whether known or Unknown Claims or claims
suspected to exist, whether based on federal, state or local statutory or common
law or any other law, rule or regulation, that have been or could have been
asserted which arise out of or relate in any way to the Released Claims, the
departure of Poe or

 

3



--------------------------------------------------------------------------------

Franz from Semtech, the actions of the SC and/or the SLC, or the expiration,
termination, cancellation or repricing of stock options previously granted to
Poe and Franz.

(b) Nothing herein, however, shall constitute a release by Poe or Franz of
Semtech and/or its insurers from the responsibility or requirement, if any, to
advance legal expenses to, indemnify or insure him, in any Proceeding, if such
shall be required or permitted under Semtech’s articles of incorporation,
by-laws, Delaware law, or any indemnification agreement (including, without
limitation, that certain Indemnification Agreement entered into as of April 14,
2005 between Semtech and Poe and that certain Indemnification Agreement entered
into as of April 14, 2005 between Semtech and Franz), insurance policy, or
similar agreement between Semtech, its insurers, and/or Poe and Franz.

(c) Semtech further agrees that Poe may continue his ongoing participation in
the Company’s group health insurance plan, provided that he makes the required
payments, until he reaches 65 years of age.

3. The settlement described herein is an integral part of the MOU and the
subsequent Stipulation of Settlement which is subject to the approval of the
Court. As described more fully in the MOU, except as provided in ¶ 2 of the MOU,
should the settlement not receive final Court approval for any reason
(including, but not limited to, by reason of reversal or modification on appeal
or otherwise), this Separate Settlement shall be null and void and of no force
and effect, and nothing herein shall be deemed to prejudice the position of
Semtech, Poe or Franz, and neither the existence of this Separate Settlement nor
the fact of its existence nor any of the terms thereof, shall be admissible in
evidence or shall be referred to for any purpose in the Derivative Actions or in
any other litigation or the issuance of an Order.

 

4



--------------------------------------------------------------------------------

4. The parties acknowledge that this Separate Settlement is entered into
following substantial arm’s-length negotiations between Poe and Franz, each
individually, on the one hand, and Semtech, on the other hand, in an effort to
resolve all claims that have been or could be asserted relating to relate in any
way to the Released Claims, the departure of Poe or Franz from Semtech, the
actions of the SC and/or the SLC, or the expiration, termination, cancellation
or repricing of stock options previously granted to Poe and Franz. This Separate
Settlement shall not be construed more strictly against one party than another
merely by virtue of the fact that it, or any part of it, may have been prepared
by counsel for one of the parties, as each party acknowledges that all parties
have contributed substantially and materially to the preparation of this
Separate Settlement.

5. This Separate Settlement may be modified or amended, or any of its conditions
may be waived, only by a writing signed by the parties to this Separate
Settlement. This Separate Settlement shall become an Exhibit to the Stipulation
of Settlement which shall supersede the terms of the MOU.

6. Except as otherwise provided herein, this Separate Settlement shall be
binding upon and shall inure to the benefit of the parties and their respective
agents, successors, executors, heirs and assigns.

7. This Separate Settlement may be executed in counterparts by any of the
signatories hereto, including by facsimile or e-mail, and as so executed shall
constitute one agreement.

8. The parties agree to take all reasonable and necessary steps to implement
expeditiously the terms of this Separate Settlement, including finalizing the
terms of the MOU, and the filing of the Stipulation of Settlement, in order to
complete the settlement.

 

5



--------------------------------------------------------------------------------

9. This Separate Settlement and the settlement it contemplates shall be governed
by and construed in accordance with the laws of California without regard to
California’s conflict of laws rules. Any action concerning or arising out of
this Separate Settlement, or to enforce any of the terms thereof, shall be
presented to, determined by, and venued in the Federal Derivative Action Court,
which shall retain jurisdiction over all such disputes.

 

Dated: July 3, 2008     By:   /s/ Mohan Maheswaran         Semtech Corporation  
      Mohan Maheswaran         President and Chief Executive Officer Dated:
July 1, 2008     By:   /s/ John D. Poe         John D. Poe Dated: July 7, 2008  
  By:   /s/ David G. Franz         David G. Franz AGREED AS TO FORM:          
PAUL, HASTINGS, JANOFSKY & WALKER LLP Dated: July 14, 2008     By:   /s/
Christopher H. McGrath       Christopher H. McGrath       Attorneys for Semtech
Corporation     MUNGER, TOLLES & OLSON LLP Dated: July 8, 2008     By:   /s/
Bart H. Williams       Bart H. Williams       Attorneys for John D. Poe

 

6



--------------------------------------------------------------------------------

    HOWREY LLP Dated: July 8, 2008     By:   /s/ Robert E. Gooding, Jr.        
Robert E. Gooding, Jr.         Attorneys for John D. Poe       DLA PIPER US LLP
Dated: July 10, 2008     By:   /s/ Robert W. Brownlie         Robert W. Brownlie
        Attorneys for David G. Franz

 

7



--------------------------------------------------------------------------------

Certain Stock Option Cancellation, Repricing And Corporate Governance Reforms

EXHIBIT B TO MOU

With respect to Messrs. Poe and Franz, the Company confirms that 1,340,333
unexercised stock options were canceled and 240,000 unexercised stock options
have been repriced as follows:

 

  1. The Special Litigation Committee directed management to cancel and rescind
all of the outstanding options held by Poe, which amount to 1,200,333 options on
a split-adjusted basis, and management has done so. Approximately 19% of the
cancelled options had intrinsic value and 81% of the cancelled options had no
intrinsic value. As of March 6, 2007 these options had a realizable value of
$7,724,818.

 

  2. The Special Litigation Committee directed management to cancel one of the
Franz grants and to reprice the remainder of his outstanding vested options.

 

  (a) Management canceled 140,000 stock options granted to Franz which had a
value of $1,402,800 as of March 6, 2007. The Company observes that these stock
options had already lapsed under applicable award agreement rules.

 

  (b) Management repriced 240,000 options (split-adjusted) that were granted to
Franz under one of the Company’s prior option plans, such that the intrinsic
value associated with the options and equal to $307,200 cannot be realized by
Franz.

The Company has adopted the following corporate governance and internal control
measures:

 

  1. In September 2006, management engaged Radford Surveys & Consulting
(“Radford”) to gather information on stock option best practices and provide a
report of its findings. Upon receipt of Radford’s report, the best practices set
forth therein were compared to the Company’s practices during fiscal year 2006.
The comparison also took into account the Special Committee’s recommended
remedial measures, which in many cases were the same as or similar to the
reported best practices. After assessing its current practices against these
criteria, the Company identified improvements to be made and items for further
evaluation.

 

  2.

In October 2006, the Company changed the manner in which the fair market value
for setting the exercise price of stock options is determined. The Company

 

1



--------------------------------------------------------------------------------

 

changed from its convention of using the closing price on the day prior to the
grant to using the closing price on the day of the grant.

 

  3. In March 2007, the Compensation Committee adopted new procedures for equity
awards. These procedures, developed with the assistance of outside counsel, were
further revised in April 2008 and include the following provisions regarding
grants:

 

  (a) Equity awards are made at regularly scheduled Compensation Committee
meetings, which are scheduled on or about the start of each fiscal year. Once
scheduled, the dates of Compensation Committee meetings may not be changed
without full Board approval.

 

  (b) Equity awards will not be approved by written consent.

 

  (c) New hire grants are made at the next regularly scheduled Compensation
Committee meeting that occurs more than two weeks after the employee’s
commencement of employment

 

  (d) For grants to continuing employees, no changes are permitted to the
proposed list of grants in the one week period that precedes the regularly
scheduled Compensation Committee meeting at which the awards will be made.

 

  (e) At each meeting at which equity awards are approved, the Chair of the
Compensation Committee signs the approved list and each page of names and equity
award amounts. The original list is maintained in the Compensation Committee
minute book.

 

  (f) Entry of data from the approved list into the computerized equity
database, is reviewed by internal audit and the results are shared with the
Audit and Compensation Committees. Any discrepancies are to be reported no later
than the next regularly scheduled meeting of each Committee.

 

  4. The Company has provided additional training for personnel in areas
associated with stock option granting processes to increase competency levels.

 

  5. In October 2006, the Company added two new independent directors to provide
additional expertise and make additional advisory resources available to the
Board and management. These directors comprised the Special Litigation
Committee, which the Company also created at that time.

 

  6. In October 2006, the Board added governance functions to the existing
Nominating Committee. In May 2007, the committee’s charter was revised to add
the governance functions.

 

  7.

In June 2007, the Board revised its Director Education Policy by determining
that each Director be required to attend a director education event at least
every two

 

2



--------------------------------------------------------------------------------

 

years. During the discussions of this requirement, the Chairman of the Board
emphasized that more frequent education on relevant topics is encouraged.

 

3